Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-4, the prior art of record fails to disclose alone or in combination:
a main power distribution box comprising a plurality of main semiconductor switching devices, each of the plurality of main semiconductor switching devices provided in a part of a corresponding system-based path, and a main controller for performing control to switch between conduction and non-conduction states of each of the plurality of main semiconductor switching devices; 
wherein the main controller is configured to determine an overcurrent state of each of the plurality of sub semiconductor switching devices based on the passage current values of the plurality of sub semiconductor switching devices transmitted from the sub controller, 
when the main controller determines that one sub semiconductor switching device of the plurality of sub semiconductor switching devices is in the overcurrent state, the main controller notifies a corresponding sub controller that the one sub semiconductor switching device is in the overcurrent state,
in combination with the additional elements of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yoshimura et al.  U.S. Publication No. 2006/0089757.  “Radio Communication System for Controlling a Vehicle.”
Yanagida et al.  U.S. Publication No. 2004/0223275.  “Relay Unit of Power Line Communication Device for Vehicle.”
Nakahara et al.  U.S. Publication No. 2017/0346274.  “Semiconductor Device.”
Soma et al.  U.S. Publication No. 2016/0365721.  “Semiconductor Device.”
Nakahara et al.  U.S. Publication No. 2016/0311327.  “Semiconductor Device, Power Controlling Semiconductor Device, On-Vehicle Electronic Control Unit, and Vehicle Including the Same.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN H SPRENGER whose telephone number is (571)272-9424.  The examiner can normally be reached on Monday, Tuesday, and Thursday 8am-3pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRED E FINCH III/Primary Examiner, Art Unit 2838                                                                                                                                                                                                        

/KEVIN H SPRENGER/           Examiner, Art Unit 2838